Citation Nr: 0700124	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-04 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his mother



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
September 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.


FINDINGS OF FACT

1.  The veteran's current level of bilateral hearing acuity 
does not constitute a disability for which service connection 
can be granted under applicable VA regulations.

2.  Tinnitus did not have its onset during the veteran's 
period of active military duty.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss in either ear that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.385 (2006).

2.  Tinnitus was not incurred, nor is it presumed to have 
been incurred in active service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran's claim was received in May 2003.  He was 
notified of the provisions of the VCAA in correspondence 
dated in June 2003.  His claim was denied in a September 2003 
rating decision and he filed the current appeal.  In 
correspondence dated in March 2006, he was notified of the 
provisions of the VCAA as they pertained to the issues of 
increased ratings and earlier effective dates, pursuant to 
the holding of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in the case of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant private and VA 
treatment records pertaining to the current state of his 
hearing acuity have been obtained and associated with the 
evidence.  He and his witnesses have been provided with the 
opportunity to present oral testimony in support of his claim 
at an October 2006 hearing before the Board, as well as the 
opportunity to submit written statements in support of his 
claim.  In September 2003, he was provided with a VA 
audiological examination in which medical nexus opinions 
addressing the issues on appeal were obtained and associated 
with the evidence.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  Full compliance with the VCAA has been 
accomplished regarding the issue of service connection.  
Therefore, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.

Factual background and analysis: entitlement to service 
connection for bilateral hearing loss and tinnitus.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303 (2006).  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a) (2006).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).  Certain chronic disabilities, 
including sensorineural hearing loss, may be presumed to have 
been incurred in service if they become manifest to a degree 
of 10 percent or more within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385 (2006), 
which states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a disability within the meaning of 38 C.F.R. 
§ 3.385 at that time, he or she may nevertheless establish 
service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).  The Court in Hensley explained that the threshold 
for normal hearing is from 0 to 20 decibels and that higher 
threshold levels indicate some degree of hearing loss.  The 
Court further opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

The veteran's service entrance examination was conducted in 
August 1993.  Clinical examination of his ears and tympanic 
membranes showed normal findings.  Puretone threshold results 
for each ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
5
5
LEFT
10
5
0
5
5

On the authorized audiological evaluation during service in 
September 1993, the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
5
LEFT
10
10
0
10
10

Clinical examination of the veteran's ears in December 1994 
revealed intact, normal tympanic membranes.

Separation examination in August 1995 shows that the veteran 
had normal ears and tympanic membranes.  Audiological 
evaluation revealed pure tone thresholds, in decibels, which 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
25
40
LEFT
10
0
5
15
0

The pure tone threshold scores obtained above prompted the 
examining physician to state in the veteran's separation 
examination report that an audiology consultation was 
recommended.  However, there is no indication in the record 
that such a consultation was ever performed.

The veteran's service medical records contain no mention 
whatsoever of any complaints of tinnitus during his period of 
active duty.

The veteran's DD-214 shows that he served in the United 
States Navy and that his Military Occupational Specialty was 
as an "infantry, gun crews and seamanship specialist."

The veteran filed his claim for VA compensation for hearing 
loss and tinnitus in May 2003.  In support of his claim, he 
submitted a treatment report dated in June 2003 from his 
private otolaryngologist, who reported that the veteran 
related a history of exposure to loud noise during active 
duty as a result of working in proximity to engines, 
machinery, and discharging weapons.  The private physician 
stated that the veteran's ears were normal and that his 
hearing acuity was within normal limits, bilaterally, up to 
6000 Hertz, at which point a drop in hearing acuity was 
observed in each ear.

The results of a VA audiological examination conducted in 
September 2003 shows the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
5
15
15
LEFT
N/A
5
5
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The examiner then presented the following statement:

"My otologic examination (of the veteran) 
revealed completely normal audiometric thresholds 
in all frequencies in both ears.  His tympanotomy 
revealed normal type A-curves with normal acoustic 
reflexes.  Speech reception threshold scores and 
discrimination scores were perfect.

My review of the (veteran's) service medical 
records indicated borderline normal audiometric 
thresholds in the right ear and perfect thresholds 
in the left.  

My review of the service medical records was 
negative for tinnitus.

Since the veteran currently has completely normal 
audiometric thresholds in both ears, there can be 
no basis for service  connection for hearing loss 
whatsoever.  Since my review of service medical 
records is negative for tinnitus, it would appear 
that the veteran's bilateral recurrent tinnitus 
has occurred subsequent to separation from active 
duty.  Tinnitus secondary to noise exposure or 
acoustic trauma is generally associated with at 
least some degree of hearing loss (this veteran 
has no hearing loss whatsoever) and is also 
generally constant.  In my opinion this veteran's 
current bilateral recurrent tinnitus should not be 
considered pathological.  I can find no basis for 
service connection for hearing loss or tinnitus."

The veteran submitted several written statements dated in 
March 2004, June 2004, and July 2004, from his wife, mother, 
mother-in-law, and cousin, all of whom reported that they 
observed the veteran displaying symptoms of significantly 
diminished hearing ability, especially with his ability to 
hear spoken words, following his discharge from military 
service.

At an October 2006 RO hearing before the Board, the veteran 
and his witnesses testified, in pertinent part, that his 
hearing ability was markedly and noticeably diminished 
following his return home after his separation from active 
duty.  The veteran's witnesses testified that they needed to 
frequently shout or repeat words to the veteran in order to 
be understood by him, and the veteran testified that he began 
to experience tinnitus symptoms and decreased hearing acuity 
during the latter part of his military service.  According to 
the veteran, he was stationed aboard a guided missile cruiser 
during naval service and, while in the process of loading and 
maintaining a ship-mounted anti-aircraft gun, the weapon 
accidentally discharged in close proximity to himself, and 
the loud noise from the gunfire damaged his hearing.

The Board has considered the veteran's written statements 
submitted in support of his arguments that he has hearing 
loss as a result of his service. To the extent that his 
statements represent evidence of continuity of 
symptomatology, without the corroboration of an actual 
clinical diagnosis of hearing loss his statements do not 
constitute competent evidence of a diagnosis of hearing loss, 
nor do they establish a nexus between hearing loss and 
tinnitus and his military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of, or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Furthermore, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 38 
C.F.R. § 3.385 defines hearing disability for VA compensation 
purposes.  That regulation prohibits a finding of hearing 
disability where threshold hearing levels at 500, 1000, 2000, 
3000, and 4000 Hz are all less than 40 decibels and at least 
three of those threshold levels are 25 decibels or less.  
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In order for the veteran to be granted service connection for 
hearing loss, there must be evidence of a service-connected 
disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The veteran's 
military records and hearing testimony indicate exposure to 
acoustic trauma during service, particularly to gunfire, and 
although his separation examination report shows what was 
characterized by the VA audiologist as slightly decreased 
hearing acuity in his right ear, the audiometric testing 
conducted by his private physician in June 2003 and by VA in 
September 2003, revealed that the veteran's current hearing 
acuity in both ears do not demonstrate an acoustic threshold 
of 40 decibels or greater at any level, or an acoustic 
threshold of greater than 25 decibels at any three levels, or 
a speech recognition score less than 94 percent.  
Accordingly, there is no evidence that the veteran currently 
has any hearing loss disability that meets the criteria set 
forth in 38 C.F.R. § 3.385.  Therefore, the appellant's claim 
for service-connected disability benefits for hearing loss 
cannot be granted.  

As previously stated, the veteran's service medical records 
contain no mention of any complaints relating to tinnitus.  
There is no objective evidence demonstrating onset of 
tinnitus during active duty.  Furthermore, the VA audiologist 
who examined the veteran in September 2003 had reviewed his 
claims file and was unable to find any clinical documentation 
establishing a link between the veteran's current diagnosis 
of tinnitus with service.  Absent any objective opinion that 
indicates a nexus between the veteran's tinnitus and his 
military service, his claim for VA compensation in this 
regard must be denied.

In view of the foregoing discussion, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hearing loss and tinnitus.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and his appeal must be denied.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir.).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


